UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7929


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RODDIE PHILLIP DUMAS, SR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:04-cr-00083-FDW-DCK-1; 3:08-cv-00270-FDW)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roddie Phillip Dumas, Sr., Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Gretchen C.F. Shappert, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Roddie      Phillip      Dumas,       Sr.,     seeks    to        appeal        the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2008) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional      right.”          28     U.S.C.       § 2253(c)(2)          (2006).        A

prisoner     satisfies        this         standard       by    demonstrating              that

reasonable     jurists       would     find      that     any     assessment          of     the

constitutional      claims     by    the     district      court     is    debatable          or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We have

independently reviewed the record and conclude that Dumas has

not   made    the     requisite       showing.           Accordingly,          we     deny    a

certificate of appealability and dismiss the appeal.                                 We deny

Dumas’   motion     to    place      the    case    in    abeyance        as    moot.         We

dispense     with     oral    argument        because       the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                    DISMISSED

                                             2